NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          EMERACHEM HOLDINGS, LLC,
                  Appellant

                           v.

    VOLKSWAGEN GROUP OF AMERICA, INC.,
                   Appellee
            ______________________

                      2016-2619
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2014-
01555.
                 ______________________

              Decided: October 23, 2017
               ______________________

    JACOBUS C. RASSER, Marras Amsterdam BV, Amster-
dam, The Netherlands, argued for appellant. Also repre-
sented by MICHAEL J. BRADFORD, Luedeka Neely Group,
PC, Knoxville, TN.

   STEVEN F. MEYER, Locke Lord LLP, New York, NY,
argued for appellee. Also represented by SETH J. ATLAS,
JOSEPH ANTHONY FARCO.
                 ______________________
2       EMERACHEM HOLDINGS, LLC    v. VOLKSWAGEN GROUP OF
                                                 AMERICA


     Before LOURIE, REYNA, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    EmeraChem Holdings, LLC appeals from the final
written decision of the Patent Trial and Appeal Board
finding that claims 1, 2, 7–12, 14–17, 19, 21–24, 31–42,
and 44 of U.S. Patent No. 5,451,558 are unpatentable.
Because the Board’s findings regarding anticipation are
supported by substantial evidence, we affirm.
                             I
    U.S. Patent No. 5,451,558 relates to materials and
methods for reducing the emission of environmentally
harmful compounds. Burning hydrocarbons (i.e., gaso-
line) produces exhaust gas that contains pollutants such
as nitrogen oxides, sulfur oxides, and carbon monoxide.
To prevent these harmful chemicals from being released
into the atmosphere, the ’558 patent discloses a combined
catalyst/absorber material for treating exhaust gas.
    In particular, the ’558 Patent discloses catalysts to
drive oxidation reactions that convert nitrogen monoxide
to nitrogen dioxide and carbon monoxide to carbon diox-
ide. These reaction products are in turn absorbed by
another material to prevent their release into the atmos-
phere. The absorber material is coated on top of the
catalyst.
    Claim 1 of the ’558 patent recites
    A material for removing gaseous pollutants from
    combustion exhaust comprising an oxidation cata-
    lyst specie selected from platinum, palladium,
    rhodium, cobalt, nickel, iron, copper, molybdenum
    or combinations thereof disposed on a high surface
    area support, said catalytic component being in-
    timately and entirely coated with an absorber
    selected from a hydroxide, carbonate, bicarbonate
EMERACHEM HOLDINGS, LLC   v. VOLKSWAGEN GROUP OF          3
AMERICA


   or mixture thereof of an alkali or alkaline earth or
   mixtures thereof. 1
    Volkswagen Group of America, Inc. petitioned for in-
ter partes review (IPR) to invalidate the ’558 Patent
claims. After construing the claims, the Board found
claims 1, 2, 7–12, 14–17, 19, 21–24, 31–42, and 44 invalid.
EmeraChem appeals.         We have jurisdiction under
28 U.S.C. § 1295(a)(4)(A).
                            II
    EmeraChem argues the Board’s construction of the
term “intimately and entirely coated” was wrong. Fur-
ther, EmeraChem also contends the Board erred in find-
ing that various claims of the ’558 patent are anticipated
by U.S. Patent No. 3,849,343 (Hoekstra), Japanese Patent
Application Publication No. H4-367724 (Inui), and U.S.
Patent No. 5,362,463 (Stiles).
                            A
     We review the Board’s ultimate claim construction de
novo and any underlying factual determinations involving
extrinsic evidence for substantial evidence. In re Cuozzo
Speed Techs., LLC, 793 F.3d 1268, 1280 (Fed. Cir. 2015).
Claim terms, however, are construed to resolve a “contro-
versy, and only to the extent necessary to resolve the
controversy.” Vivid Techs., Inc. v. Am. Sci. & Eng'g, Inc.,
200 F.3d 795, 803 (Fed. Cir. 1999). Claim construction is
“not an obligatory exercise in redundancy.” U.S. Surgical
Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir.
1997).
   In this case, EmeraChem seeks a broader construction
than what the Board ultimately adopted. We need not


   1    We treat claim 1 as representative because Emer-
aChem did not make particularized arguments to support
the validity of the other claims found invalid.
4       EMERACHEM HOLDINGS, LLC   v. VOLKSWAGEN GROUP OF
                                                  AMERICA


decide if EmeraChem’s broader construction is ultimately
correct because the prior art would anticipate the ’558
patent claims regardless of which construction we apply.
    In its final written decision, the Board construed the
term “intimately and entirely coated” to require a contin-
uous layer of absorber on top of the catalyst. In doing so,
the Board explained that “‘intimately and entirely coated’
mean[s] exactly what is says. In other words, it means
the embodiment shown in Figs 1a through 1c . . . and
associated discussion.” J.A. 23. Figure 1c, reproduced
below, depicts absorber (26) coated on top of the catalyst
(24).




    EmeraChem argues that the term “intimately and en-
tirely coated” does not require the absorber to form a
continuous layer on top of the catalyst, as depicted in the
’558 patent figures. Instead, EmeraChem contends the
claim can encompass materials in which the exhaust gas
directly contacts the catalyst through cracks or porous
openings in the absorber coating. EmeraChem’s construc-
tion, however, would necessarily encompass materials
that have a continuous absorber layer without cracks or
openings, which is what the Board’s construction requires.
In other words, a prior art reference that anticipates the
’558 patent under the Board’s construction would also
anticipate under EmeraChem’s proposed construction.
EMERACHEM HOLDINGS, LLC   v. VOLKSWAGEN GROUP OF        5
AMERICA


    We need not resolve whether the Board should have
adopted a broader construction because it would not affect
the outcome of the IPR. See U.S. Surgical, 103 F.3d at
1568. The Board found that Hoekstra, Inui, and Stiles
each disclose an absorber that forms a continuous layer
on top of the catalyst. As explained below, we conclude
that the Board’s findings on the prior art disclosures are
supported by substantial evidence. Therefore, Hoekstra,
Inui, and Stiles would each anticipate the ’558 patent
claims even under EmeraChem’s proposed construction.
                            B
    Next, we turn to the Board’s findings on anticipation
with respect to Hoekstra, Inui, and Stiles. Hoekstra
discloses a composite material for the catalytic oxidation
of exhaust gases. The composite material includes a high
surface area alumina carrier, a platinum component that
functions as the catalyst, and an alkaline earth metal
component that acts as the absorber.
    First, EmeraChem argues that Hoekstra does not
teach a composite material with a continuous layer of
oxidation catalyst. That argument, however, is irrelevant
because the ’558 patent claims do not require the catalyst
to form a continuous monolayer. Instead, the claims only
require the absorber to entirely coat the catalyst.
    Second, EmeraChem contends that the absorber in
Hoekstra does not form a continuous layer over the cata-
lyst. Hoekstra, however, provides a process for creating a
composite material that prevents leaching of the catalyst.
The Board concluded, based on Volkswagen’s expert
testimony, that the absorber must completely cover the
catalyst to prevent the catalyst from leaching. For exam-
ple, Volkswagen’s expert testified that “[b]ecause the
platinum group metal component does not leach from the
carrier, the alkaline earth metal compound will be coated
over the [catalyst].” J.A. 605. The Board also noted that
Hoekstra teaches a process that “obviates leaching of the
6       EMERACHEM HOLDINGS, LLC   v. VOLKSWAGEN GROUP OF
                                                  AMERICA


platinum group metal component from the carrier mate-
rial.” J.A. 38 (emphasis omitted). Accordingly, the record
supports the Board’s conclusion that Hoekstra discloses a
continuous layer of absorber on the platinum catalyst.
    Third, EmeraChem asserts that Hoekstra does not
disclose an absorber selected from hydroxides, carbonates,
and bicarbonates of alkali metals and alkaline earth
metals, as the ’558 patent claims require. According to
EmeraChem, Hoekstra discloses barium oxide, which only
converts to barium carbonate in the presence of carbon
dioxide. We find this argument unpersuasive. Hoekstra
discloses barium oxide that is exposed to air. And as
Volkswagen’s expert testified, it is reasonable to conclude
that “air” typically contains carbon dioxide. Aside from
its disclosure of barium oxide, Hoekstra also teaches a
composite material with an outer coating of “barium
hydroxide, calcium hydroxide or strontium hydroxide
covering the platinum group metal.” J.A. 28 (emphasis
omitted). Each of these materials fall within the category
of absorbers recited in the ’558 patent claims. Because
the Board’s decision is supported by substantial evidence,
we affirm the Board’s findings of anticipation based on
Hoekstra.
    Next, we turn to the Board’s finding of anticipation
based on Inui, which discloses a catalyst for removing
nitrogen oxide from an exhaust system. Inui teaches a
method for covering a support structure with platinum
catalyst. The platinum covered structure is immersed in
a solution with nitrate, carbonate, or other materials,
which acts as the absorber.
    EmeraChem asserts “there is no evidence that the
method of Inui results in all platinum being entirely
covered.” Appellant Br. at 37. We disagree. Volkswagen’s
expert testified that Inui discloses an embodiment with “a
coating of potassium carbonate completely covering the
[platinum].” J.A. 610 (emphasis added). Volkswagen’s
EMERACHEM HOLDINGS, LLC   v. VOLKSWAGEN GROUP OF         7
AMERICA


expert testimony is further supported by Inui’s disclosure,
which provides an exemplary embodiment in which the
catalyst is coated with potassium carbonate. Accordingly,
there is substantial evidence to support the Board’s
decision.
    Additionally, EmeraChem argues that Inui does not
anticipate the ’558 patent claims because Inui discloses a
platinum component that acts as a reduction catalyst, not
as an oxidation catalyst. According to EmeraChem,
platinum only acts as an oxidation catalyst “[i]f placed in
a reaction mixture comprising oxygen . . . ,” which allows
the platinum to “react[] with oxygen to form a monolayer
of platinum oxide.” Appellant Br. at 54. This argument
rests on a flawed premise. Because the claims at issue
recite a composition of matter, they are anticipated if the
composition was known in the prior art, regardless of
what environment the compositions were used in. In re
Spada, 911 F.2d 705, 708 (Fed. Cir. 1990). Ultimately,
the Board found that “Inui describes a composition com-
prising three ingredients arranged in the same manner”
as claimed in the ’558 Patent. J.A. 60. Therefore, the
Board’s conclusions with respect to Inui are supported by
substantial evidence. 2
    Finally, the Board also found that Stiles anticipates
the ’558 patent claims. Stiles discloses catalysts that can
be “impregnated onto and into a support such as alumina”
or other materials. J.A. 783. EmeraChem again asserts
that Stiles does not provide a continuous layer of oxida-
tion catalyst or absorber. However, Stiles expressly
discloses embodiments in which the absorber “completely
coats” the catalyst. For example, Stiles explains that


   2   To the extent EmeraChem contends the claim
term “oxidation catalyst specie” is limited to the oxide
form of the recited elements, it is a claim construction
argument that EmeraChem did not raise on appeal.
8       EMERACHEM HOLDINGS, LLC   v. VOLKSWAGEN GROUP OF
                                                  AMERICA


“[t]he granules are further treated by adding a solution of
potassium carbonate which, on drying, leaves the potassi-
um carbonate completely covering the interior and exteri-
or of the granules.”        J.A. 780 (emphasis added).
Accordingly, the Board’s findings of anticipation with
respect to Stiles are supported by substantial evidence.
    Because the Board’s findings of anticipation are sup-
ported by substantial evidence, we affirm the Board’s
decision.
                      AFFIRMED